 



Exhibit 10.8

EXCLUSIVE REPRESENTATIVE AGREEMENT

   This Representative Agreement (“Agreement”) is made by and between
Therma-Wave, Inc., with its principle place of business at 1250 Reliance Way,
Sunnyvale California 94539 USA, a Delaware corporation, (“Supplier”) and
Hermes-Epitek Corporation, with its principle place of business at No. 18,
Creation Road 1, Science Park Hsin-Chu, 300 Taiwan, R.O.C. a corporation of the
Republic of China (“Representative“) with an effective date as of April 19, 2005
(“Effective Date”).

RECITALS

     WHEREAS, Supplier manufactures and sells or licenses certain hardware and
software products primarily for use by the semiconductor industry; and

     WHEREAS, Representative markets products to the semiconductor industry; and

     WHEREAS, Representative now desires to have the exclusive right to market
and support as applicable the Products, as defined below, on the terms and
subject to the conditions set forth in this Agreement;

     NOW, THEREFORE, in consideration of the mutual promises contained herein,
the Parties hereto agree as follows:

DEFINITIONS

“Customer” shall mean a party solicited by Representative who places an order
for, and is a buyer of, the Products, other than Representative, physically
located within the Territory as hereinafter defined.

“Order Acknowledgement Form” shall mean a document provided and signed by
Supplier evidencing a binding order for the goods or services described therein.

“Net Invoice Amount” shall mean the amount paid by Customer to Supplier for
Products, net of any freight, sales tax, value added tax, duties or like charges
and any discounts, rebates, allowances, adjustments, or cancellations,

“Products” shall mean the subset of Supplier’s product line in respect of which
Representative is authorized to serve as a marketing representative. A current
list of Products is attached hereto as Attachment 1. The list is subject to
revision in the sole discretion of Supplier.

“SLA” shall mean Supplier’s then current applicable software license agreement.
A copy of Representative’s current SLA is attached hereto as Attachment 2.

“Territory” shall mean the country or region as set forth in Attachment 3.

Page 1



--------------------------------------------------------------------------------



 



TERMS AND CONDITIONS

1. APPOINTMENT OF EXCLUSIVE REPRESENTATIVE; TERRITORY

Subject to the terms of this Agreement, Supplier hereby appoints and
Representative hereby accepts appointment as an exclusive Representative of the
Products and, where applicable, related support services within the Territory to
the Customers.

2. RESPONSIBILITIES OF REPRESENTATIVE

RESPONSIBILITIES APPLY TO ALL ACTIVITIES: The responsibilities in this Section 2
shall apply to all of Representative’s activities with respect to the Products.

DEGREE OF CARE - Representative shall represent Supplier’s interests with the
same degree of care with which it handles its own interests and use its best
efforts to market and support the Products within the Territory.

PROMOTION - Representative shall promote the Products within the Territory to
the best of its abilities, making suitable use of sales literature, catalogues
and related materials as provided by Supplier. Notwithstanding the above,
Representative shall not issue any press releases without the written prior
authorization of Supplier.

EXPENSES - All expenses and costs incurred by Representative in connection with
the marketing or support of the Products including local public relations,
advertising and similar costs, shall be borne by Representative.

ADEQUATE FACILITIES - Representative shall maintain properly equipped,
professional office space in the Territory to market and support the Products.
Representative shall employ, qualified personnel in order to ensure an effective
sales effort and the ability to fulfill Representative’s obligations under this
Agreement.

TRAINING/DEMONSTRATION UNITS - At Supplier’s discretion, Representative will be
provided demonstration Product(s) for no additional fee and Supplier shall
retain title and ownership of such Products. Representative may use such
demonstration Products solely for Representative’s employee Product support
training and for Customer demonstrations. Furthermore, Representative agrees to
maintain such systems in the Representative’s clean room environment (exceeding
the requirements of Clean 100) and shall add Supplier as an additional named
insured only to the extent of liability for loss or damage to demonstration
Product(s).

NO REPRESENTATIONS - Representative will not make any promises, warranties or
guarantees concerning the Products but rather will at all times refer Customers
to the product documentation, specifications and marketing materials provided by
Supplier.

ORDERS - Supplier shall have no obligation to enter into a contract with any
Customer that does not agree to terms and conditions acceptable to Supplier.

Page 2



--------------------------------------------------------------------------------



 



INTERNET ACCESS - Representative will maintain a high-speed internet connection
at its own expense to facilitate communication with Customers and Supplier.

ACTIVITIES OUTSIDE TERRITORY - Representative agrees that it will not directly
or indirectly advertise or market or otherwise actively solicit orders for
Products from prospective customers located outside the Territory. No
commissions will be paid on sales to customers located outside the Territory.

REPORTS - Representative shall use its best efforts to provide Supplier with
regular reports of its marketing and promotion activities with respect to the
Products. Such reports shall be submitted to Supplier at least quarterly and
shall address, among other issues: a) current status of market and competition;
b) business standing of major Customers including point of sales information by
Product type; c) sales forecasts; d) effectiveness and results of promotional
activities and attendance at trade fairs and exhibitions; and e) accounts
update, (including sales objectives, strategic plan and tactical
implementation).

PROVISION OF SUPPORT SERVICES - Representative hereby agrees to provide
Customers with technical support services as necessary for efficient initial
installation and for First Line Support of the Products as more fully set out in
Attachment 4.

NO CONFLICTING OBLIGATIONS – Representative represents and warrants to Supplier
that Representative is free to enter into this Agreement and is not under any
contractual or other obligation, whether written or otherwise, to any other
Party that would be breached by or otherwise prevent Representative’s
performance of its obligations under, or compliance with, any or all of the
terms and conditions of this Agreement.

BUSINESS STANDARDS - As a representative of Supplier, Representative shall
conduct its business to the highest ethical and business standards and shall
not, by word or deed, imply or express any false, misleading or disparaging
statements about Supplier or its Products. It is understood that any such
actions shall be cause for immediate termination of this Agreement.

CUSTOMER CREDIT - When requested, Representative shall use all reasonable
efforts to secure for Supplier information pertaining to the financial or credit
responsibility of a Customer, and shall aid in the collection of accounts and in
the adjustment of any claims that may arise for damages or defects in connection
with Products sold in the Territory.

3. RESPONSIBILITIES OF SUPPLIER

MARKETING MATERIALS - Supplier shall provide Representative with a reasonable
amount of literature required for the conduct of its business (sales literature,
price lists, business terms, etc.) Translations of marketing materials will be
made by Supplier on terms to be agreed, taking into account the effort required
for translation and the likely benefits to be gained thereby.

Page 3



--------------------------------------------------------------------------------



 



SPECIFICATIONS - Supplier shall provide Representative with specifications,
price lists and similar information concerning the Products to assist
Representative in fulfilling its obligations under this Agreement. Supplier may
change such specifications at any time.

TRAINING – Supplier shall provide Representative with opportunities to attend
training and qualification sessions held by Supplier. Representative shall be
responsible for the cost of any travel and lodging. The cost of the training
itself shall be borne by Supplier in those instances where Representative
attends regularly scheduled courses, but shall otherwise be borne by
Representative. Such training must be completed prior to the providing of any
Support Services by Representative to Customers.

4. SALES BETWEEN SUPPLIER AND CUSTOMER

CUSTOMER SALES - Supplier will pay Representative a commission on the sale of
Products to Customers in the Territory made pursuant to this Agreement. Such
commission shall be payable on the Net Invoice Amount of a sale to the Customer
provided that: (i) the Products are to be installed in the Territory; and
(ii) the sales process or purchase decision was directly influenced by
Representative and evidenced by the Customer executing an Acceptance Certificate
(Attachment 6). Representative shall be paid commissions in accordance with the
commission schedule in effect at the time of shipment of Products. A table of
the current commission schedule is set forth in Attachment 1.

PRICE AND CUSTOMER PAYMENT TERMS – The Customer shall issue a purchase order The
purchase order shall be issued directly to Supplier at Supplier’s then
applicable list price, or at some negotiated price as determined by Supplier.
Supplier will determine final price and method of payment.

PAYMENT OF COMMISSIONS: Supplier will pay commissions owed to Representative in
two installments: 1) upon shipment to the Customer; and 2) upon receipt of a
fully executed Final Acceptance Certificate (Attachment 6). Such installments
will be proportional to the percentage of payment received by Suppler from the
Customer. In any event, payment shall be made to Representative no later than
[***] after [***] from a Customer. The commissions defined herein shall be
Representative’s total and complete compensation in connection with a Customer
purchase. Commissions shall not be paid on any taxes, packing, shipping,
interest or other invoice charges other than the Net Invoice Amount for Products
as established by Supplier. No Commission will be earned on orders for Product
rejected or returned by Customers, or for delivery outside of the Territory. All
payments shall be in U.S. Dollars. In the event the negotiated Customer price is
below the Supplier’s target list price for the Territory, the commission will be
adjusted as set forth in Attachment 1 .

TERMS AND CONDITIONS - All Customer purchases shall be subject to the terms and
conditions stated herein, in Supplier’s then current Sales Order Acknowledgement
form and in Supplier’s then current SLA. Shipping terms are Ex-Works, Fremont,
California (IncoTerms 2001), Supplier’s manufacturing facility. Customer shall
have the right to select the carrier of its choice and will be the principle
party in interest.



--------------------------------------------------------------------------------

     [***] Confidential treatment has been requested for the bracketed portions.
The confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

Page 4



--------------------------------------------------------------------------------



 



5. TERM AND TERMINATION OF CONTRACT

TERM -This contract becomes effective as of the Effective Date and shall remain
in force for an initial term of twenty-four (24) months. Unless otherwise
terminated in accordance with this Section 5 with [***] notice by either Party
at the end of the initial or any subsequent term, this agreement shall
automatically renew on the second anniversary of the Effective Date and annually
thereafter for successive [***] terms. This contract may also be cancelled:
(i) by either Party if the other Party materially or repeatedly breaches its
obligations, provided that the breaching Party is given written notice detailing
the nature of such breach and such breach is not cured within thirty (30) days
following such notice; (ii) by either Party, if the other Party is insolvent or
is the subject of bankruptcy or similar proceedings.

COMMISSIONS AFTER TERMINATION - Commissions due on sales generated by
Representative and evidenced by the Customer executed Acceptance Certificate
(Attachment 5) prior to the effective termination date, or within [***] after
notice of termination or non-renewal, shall be paid in accordance with Section 4
of this Agreement (PAYMENT OF COMMISSIONS) provided that termination is not for
Representative’s breach. The final commission statement and payment to
Representative shall be withheld for a period of [***] from the effective date
of termination to offset commissions already paid on returned goods and credit
memoranda. Any unused balance shall be paid to Representative at the end of the
[***] period. Following the above stated [***] period, no commission shall be
due and payable to Representative.

RETURN OF MATERIALS - Upon termination of this Agreement, Representative shall
return to Supplier all material such as sales literature documents, pricelists,
catalogues, etc. as well as any technical and service documentation provided to
it by Supplier. Representative shall cease to use the name and trade marks of
Supplier and discontinue any promotion of the Products upon termination of this
contract.

NO LIABILITY FOR TERMINATION - Except as expressly provided above under the
paragraph entitled “Commissions After Termination,” termination of this
Agreement in accordance with its terms shall provide no legal basis for any
claim to compensation. To the greatest extent possible, Representative waives
any right to damages or to severance, termination or similar benefits that may
be provided by local law in connection with the termination of this agreement.
To the extent local law invalidates such waiver, Representative agrees that the
amount of [***] paid by Supplier to Representative shall serve as complete and
adequate compensation in connection with the termination of this agreement for
any reason.

6. COMPETITIVE PRODUCTS – Representative represents that, as of the Effective
Date, Representative does not market, distribute, sell or act as a sales or
marketing representative for any products within the Territory that compete with
any Product, and Representative agrees that during the Term of this Agreement,
including any extension or renewal thereof, Representative shall not market,
distribute, sell or act as a sales or marketing representative for any products



--------------------------------------------------------------------------------

     [***] Confidential treatment has been requested for the bracketed portions.
The confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

Page 5



--------------------------------------------------------------------------------



 



within the Territory that compete with any Product without the express prior
written consent of Supplier.

7. LIMITATION OF LIABILITY

IN NO EVENT SHALL SUPPLIER BE LIABLE TO REPRESENTATIVE FOR ANY SPECIAL,
INDIRECT, CONSEQUENTIAL, INCIDENTAL OR PUNITIVE DAMAGES IN CONNECTION WITH THIS
AGREEMENT.

THE TOTAL LIABILITY OF EITHER SUPPLIER OR REPRESENTATIVE ARISING OUT OF, OR IN
CONNECTION WITH, THIS AGREEMENT WHETHER BASED UPON WARRANTY, CONTRACT, TORT OR
OTHERWISE, SHALL NOT EXCEED [***].

8. INDEMNITY

Subject to the Limitations in Section 7, Supplier and Representative (either a
“Party”) each agrees to protect, defend, indemnify and hold the other harmless
from and against any and all third party claims, liabilities, demands,
penalties, forfeitures, suits, judgments and any associated costs and expenses
(including reasonable attorney’s fees), which the indemnified Party may
hereafter incur, become responsible for or pay out as a result of the other
Party’s breach of any term or provision of this Agreement, or any negligent or
willful acts, and any errors or omissions by its employees, officers, agents,
representatives or sub-contractors.

9. ADDITIONAL RESPONSIBILITIES

COOPERATION WITH SUPPLIER’S SALES PERSONNEL: Representative will work in
cooperation with Supplier’s Sales personnel responsible for the Territory and/or
a specific Customer. Representative will regularly update the appropriate
Supplier Sales Manager concerning its Customer visits, general status of the
Customers, and any other issues related to the sale of Products.

USE OF TRADEMARKS: In connection with the marketing and advertising of the
Products, Representative may use or make reference to trademarks, trade names
and service marks owned by Supplier (the “Marks”) only as directed by Supplier.
Representative shall be permitted to use its own trademarks, trade names and
services marks (the “Representative Marks”); provided that Representative Marks
shall not appear larger or more prominently on advertisements or promotions for
the Products than the Marks. Representative shall not alter or remove the Marks
from the Products. Representative’s use of the Marks hereunder shall be subject
to such additional requirements as Supplier believes are appropriate to protect
the Marks and Supplier’s’ ownership rights therein. Representative agrees that
the use of the Marks on packages, literature, advertising and other marketing
materials will be of high quality and that Supplier shall have the right to
monitor and control such use. Representative will furnish Supplier with all
materials on which Representative plans to use the Marks prior to such use, and
Supplier will have the right to refuse any use of the Marks by Representative.
Representative shall take all steps reasonably requested by Supplier to secure
for Supplier any proprietary rights in connection with the Products or the
Marks, and to cooperate with Supplier to protect and defend Supplier’ rights
therein. Representative hereby does and shall at all times acknowledge
Supplier’s exclusive right, title and interest in and to the Marks and



--------------------------------------------------------------------------------

     [***] Confidential treatment has been requested for the bracketed portions.
The confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

Page 6



--------------------------------------------------------------------------------



 



shall not in any manner represent that it has any ownership interest therein nor
will it adopt or use any trademarks, trade names or service marks confusingly
similar thereto. Representative shall not at any time do or permit any act to be
done which may in any way impair the rights of Supplier in the Marks.
Representative shall not use any of the Marks on or in connection with any goods
or services other than the Products

INTERNET: Representative shall follow Supplier’s instructions with respect to
each of the following: (i) use of any information about Supplier or the Products
available on the Internet; (ii) linking of any site on the Internet to any site
on the Internet established, operated or sponsored by Supplier; and (iii) use of
any of the Marks on any site on the Internet. Representative acknowledges that
it shall cease the activities described in (i), (ii) and/or (iii) above, if so
instructed by Supplier. In no event shall Representative establish, operate,
sponsor or contribute content to any site on the Internet that incorporates the
word “Therma-Wave”, or any word confusingly similar thereto, as its URL address
or any part of such address.

10. PROPRIETARY INFORMATION; NON-DISCLOSURE

Representative and Supplier will execute a Non Disclosure Agreement (NDA) in the
form attached hereto as Attachment 5, the terms of which NDA shall be deemed
incorporated herein by this reference.

11. GENERAL CLAUSES

ASSIGNMENT: Neither this Agreement nor any rights or obligations may be assigned
or transferred by Representative without the express prior written consent of
Supplier. This Agreement and any of Supplier’s rights and obligations hereunder
may be assigned by Supplier, upon written notice to Representative.

NO POACHING CLAUSE: Supplier and Representative agree with each other that they
will not at any time during the course of this Agreement or in the [***]
following the termination of the Agreement whether for cause or otherwise,
employ, directly or indirectly, any person who is a director or employee of the
other Party without the prior written approval of said other Party. This
provision shall not restrict the right of either party to solicit or recruit
generally in the media, and shall not prohibit either party from hiring an
employee of the other who answers any advertisement or who otherwise voluntarily
applies for hire without having been initially personally solicited or recruited
by the hiring party.

RELATIONSHIP OF PARTIES: Supplier and Representative agree that Representative
shall operate as an independent contractor and is not an agent, employee or
franchisee of Supplier. Representative has no express or implied authorization
to incur any obligation, or in any manner otherwise make any commitments, on
behalf of Supplier. Representative shall employ its own personnel and shall be
responsible for them and for their acts and in no way shall Supplier be liable
to Representative, its employees or third parties for any losses, injuries,
damages or the like occasioned by reason of Representative’s activities in
connection with this Agreement, except as expressly provided herein.



--------------------------------------------------------------------------------

     [***] Confidential treatment has been requested for the bracketed portions.
The confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

Page 7



--------------------------------------------------------------------------------



 



GOVERNING LAW: This Agreement shall be governed in accordance with the laws of
the State of California; excluding: (i) its conflicts of laws principles;
(ii) the United Nations Convention on Contracts for the International Sale of
Goods; (iii) the 1974 Convention on the Limitation Period in the International
Sale of Goods (the “1974 Convention”); and (iv) the Protocol amending the 1974
Convention, done at Vienna April 11, 1980. Representative undertakes to comply
with all applicable US laws and regulations, including without limiting the
generality of the foregoing, the Foreign Corrupt Practices Act, as amended.

GOVERNMENT APPROVALS: It is the responsibility of the Representative to obtain,
at its own expense, any government consents, authorizations, approvals, filings,
permits or licenses required for it or Supplier to exercise its rights and to
discharge its obligations under this Agreement.

EXPORT CONTROLS: Representative hereby acknowledges that the Products and the
technology applicable thereto or direct products thereof (“Products and
Technology”), supplied by Supplier under this Agreement are subject to export
controls under the laws and regulations of the United States (U.S.).
Representative shall comply with such laws and regulations governing use,
export, re-export, and transfer of Supplier Products and will obtain all
required U.S. and local authorizations, permits or licenses. Supplier and
Representative each agree to provide to the other such information and
assistance as may reasonably be required by the other in connection with
securing such authorizations or licenses, and to take timely action to obtain
all required support documentation.

LOCAL LAWS: Representative shall comply with all local laws and regulations and
will notify Supplier of any alleged violation of competition laws or regulations
relating to Supplier or any infringement of Supplier’s intellectual property
rights that come to its knowledge. Representative shall assist Supplier in
terminating such infringement within the Territory.

NOTICES: All notices, requests, demands, and other communications under this
Agreement shall be in writing and shall be delivered in person or sent for
overnight delivery by a private, reputable international courier (such as FedEx,
DHL, or UPS) with tracking capability. Notices sent by such courier shall be
deemed received two business days after they have been sent unless the courier’s
tracking capability demonstrates otherwise. Notices shall be sent to the
addresses below:

If to Supplier: Therma-Wave, Inc. 1250 Reliance Way, Fremont, CA. 94539 USA

If to Representative:Hermes-Epitek Corporation No. 18, Creation Road, 1, Science
Park, Hsin-Chu, 300, Taiwan, R.O.C.

ENTIRE AGREEMENT: This Agreement together with Attachments 1 through 6
constitutes the sole and entire agreement between the parties relating to the
subject matter herein and supersedes any and all prior agreements and
understandings between the parties relating to the subject matter hereof.

ORDER OF PRECEDENCE: In the event of a conflict or inconsistency between the
terms and conditions of this Agreement and the provisions of the Supplier’s SLA
or Sales Order Acknowledgment Form, the following order of precedence shall
govern: (a) the terms of the Sales Order Acknowledgement Form as accepted by
Supplier; (b) the terms of the relevant

Page 8



--------------------------------------------------------------------------------



 



SLA; (c) the terms in the body of this Agreement; (d) the terms of any
Attachment to this Agreement.

AMENDMENTS: No change in, addition to, or waiver of, any of the terms and
provisions hereof shall be binding upon either Party unless approved by said
Party in writing.

NO WAIVER: The failure by a Party to exercise or enforce any of the terms and
conditions of this Agreement shall not constitute or be deemed a waiver of that
Party’s rights thereafter to enforce each and every term and condition of this
Agreement.

SEVERABILITY: Should any one or more of the provisions of this Agreement be held
invalid, illegal or unenforceable, no other provision of this Agreement shall be
affected thereby.

ARBITRATION: All disputes arising out of or relating to this Agreement shall be
finally resolved by arbitration conducted in the English language in San
Francisco, California, U.S.A. under the commercial arbitration rules of the
American Arbitration Association. Each Party shall appoint an arbitrator and the
two arbitrators so appointed shall jointly appoint a third arbitrator within 30
days; provided, however, that if they cannot agree (or if one Party refuses to
appoint an arbitrator), then this third arbitrator shall be appointed by the
President of the American Arbitration Association. Both parties shall bear
equally the cost of the arbitration. All decisions of the arbitrator(s) shall be
final and binding on both parties and enforceable in any court of competent
jurisdiction. Notwithstanding this, application may be made to any court for a
judicial acceptance of the award or order of enforcement. Notwithstanding
anything contained in this Section to the contrary, Supplier shall have the
right to institute judicial proceedings against Representative or anyone acting
by, through or under Representative, in order to enforce Supplier’s rights
hereunder through reformation of contract, specific performance, injunction or
similar equitable relief.

COUNTERPARTS: This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

HEADINGS: Headings in this Agreement are for reference purposes only, and shall
not be used to interpret or construe this Agreement.

LANGUAGE OF THE AGREEMENT – The Parties agree that the language of this
Agreement shall be English and hereby waive and agree that this Agreement shall
be valid and enforceable notwithstanding any requirement that it be written in
or translated into any language other than English.

Page 9



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the parties signed this Agreement on the date first
set fourth above.

              Therma-Wave, Inc.   Hermes-Epitek Corporation
 
           
By:
  /s/ Boris Lipkin   By:   /s/ Chin-yung Shu

           
 
           
Name:
  Boris Lipkin   Name:   Chin-yung Shu

           
 
           
Title:
  President & CEO   Title:   President & COO

           
 
           
Date:
  April 19, 2005   Date:   April 19, 2005

           

Page 10



--------------------------------------------------------------------------------



 



Attachment 1
Supplier Product List

The following TWI products intended for use by semiconductor manufacturers and
semiconductor equipment manufacturers:

Therma-Probe product line: models TP-500XP, TP-500iXP, TP-630XP, TP-XP upgrades
and other Therma-Probe systems, which are added in the future.

Opti-Probe product line: models OP-3290, OP-3290i, OP-3290DUV, OP-3290DUVi,
OP-52xx, OP-52xxi, OP-7341c, OP-7341i, OP-7341p, XP versions of those products
and XP Upgrades and other Opti-Probe systems and models and features such as
desorber, WBWS, which are added in the future.

Opti-Probe Critical Dimension product line: on models OP-7341c, OP-7341i,
OP-7341p and CD upgrades.



**Commission Schedule

[***]



--------------------------------------------------------------------------------

     [***] Confidential treatment has been requested for the bracketed portions.
The confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.

Page 11



--------------------------------------------------------------------------------



 



Attachment 2
Supplier Software License Agreement
THERMA-WAVE, INC.

OPTI-PROBE RT/CD SOFTWARE LICENSE AGREEMENT

THIS SOFTWARE LICENSE AGREEMENT (“Agreement”) is made and entered into as of
this 19th day of April, 2005 (“Effective Date”) by and between Therma-Wave,
Inc., a Delaware corporation with its principal place of business at 1250
Reliance Way, Fremont, California 94539 USA (“Therma-Wave”), and and
Hermes-Epitek Corporation, a corporation of the Republic of China with its
principle place of business at No. 18, Creation Road 1, Science Park Hsin-Chu,
300 Taiwan, R.O.C. (“Licensee”).

RECITALS

          WHEREAS, Licensee has purchased from Therma-Wave the Therma-Wave
Equipment; and

          WHEREAS, Licensee desires to acquire from Therma-Wave, and Therma-Wave
is willing to grant to Licensee, the right to use the Licensed Software (as
defined below) in connection with such Equipment on the terms set forth herein.

          NOW, THEREFORE, in consideration of, and conditioned on, the covenants
stated herein, and for other good and valuable consideration, the receipt and
sufficiency of which Therma-Wave and Licensee hereby acknowledge, Therma-Wave
and Licensee hereby agree as follows:
AGREEMENT



    Definitions. As used in this Agreement, the following capitalized terms will
have the following meanings:       “Authorized Location” means any of Licensee’s
facilities at which the Therma-Wave Equipment is located.       “Confidential
Information” means all non-public information that Therma-Wave designates at the
time of disclosure as being confidential, or if disclosed orally or visually is
identified as such prior to disclosure and summarized, in writing, by
Therma-Wave to Licensee within thirty (30) days, or which, under the
circumstances surrounding disclosure, Licensee knows or has reason to know
should be treated as confidential without the need to be marked as
“confidential”, including, without limitation, the terms and conditions of this
Agreement, the Licensed Software and the Documentation.       “Documentation”
means any and all user manuals and documentation of the Licensed Software in
hard copy and electronic format, including without limitation, training manuals,
as amended from time to time by Therma-Wave.       “Intellectual Property
Rights” means copyright rights (including, without limitation, the right to use,
reproduce, modify, distribute, publicly display and publicly perform the
copyrighted work), patent rights (including, without limitation, the right to
exclude others from making, using and selling), trade secrets, moral rights,
rights of publicity, authors’ rights, contract and licensing rights, goodwill
and all other intellectual property rights as may exist now and/or hereafter
come into existence and all renewals and extensions thereof, regardless of
whether such rights arise under the laws of the United States or any other
state, country or jurisdiction.       “Licensed Software” means Therma-Wave’s
proprietary real-time optical critical dimension software embedded in and/or
bundled with the Therma-Wave Equipment.       “Therma-Wave Equipment” means the
Therma-Wave equipment purchased by Licensee.

Page 12



--------------------------------------------------------------------------------



 



    License Grants.       Software License Grant. Subject to the terms and
conditions of this Agreement, Therma-Wave hereby grants to Licensee a
royalty-free, personal, nonexclusive and nontransferable license under
Therma-Wave’s Intellectual Property Rights in the Licensed Software to use the
object code version of the Licensed Software solely as embedded in and/or
bundled with the Therma-Wave Equipment and solely as installed at an Authorized
Location for Licensee’s internal business purposes.       Documentation, License
Grant. Subject to the terms and conditions of this Agreement, Therma-Wave hereby
grants to Licensee a personal, non-exclusive and non-transferable license to use
the Documentation solely internally in connection with Licensee’s authorized use
of the Licensed Software. Internal use shall be deemed to include repair and or
service of the Therma-Wave Equipment by an authorized representative of
Therma-Wave, Inc.       License Restrictions. Licensee agrees not to attempt to
modify, reverse assemble, create derivative versions of, copy, reproduce,
reverse engineer, reverse compile, translate or otherwise attempt to discover or
disclose the source code of the Licensed Software or the Documentation, or any
complete or partial copy thereof. Licensee may not rent, lease, grant
sublicenses or otherwise transfer the Licensed Software and/or the Documentation
or any other rights therein, without Therma-Wave’s prior written consent.
Licensee shall not remove any proprietary notices, labels or marks which may be
incorporated in, marked on or affixed to the Licensed Software and/or the
Documentation. In no event shall Licensee market or distribute the Licensed
Software as a stand alone Product.       Delivery and Acceptance.      
Delivery. Concurrently with or promptly following delivery of the Therma-Wave
Equipment to Licensee, Therma-Wave shall deliver to Licensee the object code
version of the Licensed Software, as embedded in and/or bundled with such
Therma-Wave Equipment, and one copy of the Documentation.       Ownership. The
Licensed Software and the Documentation are licensed, not sold, to Licensee
under this Agreement. As between Therma-Wave and Licensee, Therma-Wave shall
retain all right, title and interest in and to the Licensed Software and the
Documentation, and all Intellectual Property Rights therein, except as expressly
licensed to Licensee in this Agreement.       Confidentiality.      
Confidentiality Obligations. Licensee shall, at all times, both during the term
of this Agreement and at all times thereafter, keep in confidence and trust all
of the Confidential Information received by it. Licensee shall not use the
Confidential Information other than as necessary to perform its obligations or
exercise its rights under this Agreement. Licensee shall take all reasonable
steps to prevent unauthorized disclosure or use of the Confidential Information
and to prevent it from falling into the public domain or into the possession of
unauthorized persons. Licensee shall not disclose the Confidential Information
to any person or entity other than its officers, employees and consultants who
need access to such Confidential Information in order to effect the intent of
this Agreement and who have entered into written confidentiality agreements with
Licensee which protects the Confidential Information with terms and conditions
at least as protective of Therma-Wave as the terms and conditions of this
Agreement.       Exceptions. The obligations set forth above shall not apply to
the extent that Confidential Information includes information which: (i) is or,
through no act or failure to act of Licensee, becomes publicly known; or (ii) is
approved for release by prior written authorization of

Page 13



--------------------------------------------------------------------------------



 



    Therma-Wave. A disclosure of Confidential Information: (i) in response to a
valid order by a court or other governmental body; or (ii) as otherwise required
by law, shall not be considered to be a breach of this Agreement or a waiver of
confidentiality for other purposes; provided, however, that Licensee shall
provide prompt written notice thereof to Therma-Wave to enable Therma-Wave to
seek a protective order or otherwise prevent such disclosure.       Warranty and
Disclaimer.       Limited Warranty. Therma-Wave warrants that the Licensed
Software will substantially conform to the Documentation during the twelve
(12) month period following the date of shipment (“Warranty Period”).
Therma-Wave’s sole and exclusive obligation under this warranty shall be, at
Therma-Wave’s option, to: (i) use commercially reasonable efforts to supply
Licensee with a workaround for such error; or (ii) use commercially reasonable
efforts to correct such error and integrate such correction into Therma-Wave’s
next generally available release of the Licensed Software. To be covered by this
limited warranty, such errors must be: (i) reported by Licensee during the
Warranty Period; and (ii) reproducible by Therma-Wave. Therma-Wave does not
warrant that: (1) operation of the Licensed Software shall be uninterrupted or
error-free; or (2) the functions contained in the Licensed Software shall meet
Licensee’s requirements. Therma-Wave shall not be obligated hereunder to provide
any upgrades, updates or new versions of the Licensed Software except as
expressly set forth in above or this Section.       Warranty Exceptions. The
warranty set forth above shall not apply to any defects or problems caused in
whole or in part by: (i) any defect in any portion of any Licensee or third
party hardware or equipment; (ii) the failure of any portion of any Licensee or
third party hardware or equipment to function in accordance with applicable
manufacturer’s specifications; (iii) any modification or enhancement made to the
Licensed Software by Licensee or any third person or entity other than
Therma-Wave; (iv) any software program, hardware (other than the Therma-Wave
Equipment), firmware, peripheral or communications device used in connection
with the Licensed Software; (v) the failure of Licensee or any third person or
entity to follow the most current instructions provided by Therma-Wave from time
to time with respect to proper use of the Licensed Software; or (vi) the
negligence of Licensee or any other third party or entity. If Therma-Wave
determines that any warranty claim reported by Licensee falls within any of the
foregoing exceptions, Licensee shall pay Therma-Wave for efforts expended at the
hourly rates then in effect.       Disclaimer. EXCEPT AT EXPRESSLY SET FORTH IN
THIS AGREEMENT, THERMA-WAVE HEREBY DISCLAIMS AND EXCLUDES ALL WARRANTIES TO
LICENSEE, EITHER STATUTORY, EXPRESS OR IMPLIED, INCLUDING THE IMPLIED WARRANTIES
OF MERCHANTABILITY, NON-INFRINGEMENT OF THIRD PARTY RIGHTS AND FITNESS FOR A
PARTICULAR PURPOSE.       Therma-Wave Indemnification.       Indemnification.
Subject to the terms and conditions of this Agreement, Therma-Wave shall
indemnify, defend and hold harmless Licensee against any third party claim
alleging that the Licensed Software infringes any U.S. patent issued as of the
Effective Date. Therma-Wave’s obligations are contingent upon: (i) Licensee
giving prompt written notice to Therma-Wave of any such claim; (ii) Licensee
allowing Therma-Wave to control the defense and related settlement negotiations
of such claim; and (iii) Licensee fully assisting, at Therma-Wave’s expense, in
the defense and settlement of such claim. To fulfill its obligations hereunder,
Therma-Wave may alternatively, at its option: (i) replace or modify the Licensed
Software with software which is functionally equivalent and non-infringing;
(ii) obtain a license for Licensee to continue the use and distribution of the
Licensed Software; or (iii) accept the return of the

Page 14



--------------------------------------------------------------------------------



 



    Licensed Software held by Licensee and return the fee paid by Licensee for
the Licensed Software. THE FOREGOING REMEDIES ARE LICENSEE’S SOLE AND EXCLUSIVE
REMEDIES FOR ANY CLAIMS OF INFRINGEMENT OF THIRD PARTY RIGHTS BY LICENSEE’S USE
OF THE LICENSED SOFTWARE.       Limitations. Therma-Wave shall have no
obligation for any claims which result from: (i) Licensee’s use of the Licensed
Software in a combination which violates the rights of third parties or in a
combination with materials or products not supplied by Therma-Wave; or (ii) the
modification or attempted modification of the Licensed Software by parties other
than Therma-Wave or the use or distribution of such modified Licensed Software.
      Limitation of Liability.       Indirect and Consequential Damages. NEITHER
PARTY SHALL HAVE ANY LIABILITY TO THE OTHER OR TO ANY OTHER THIRD PARTY FOR ANY
LOST PROFITS, LOST DATA, LOSS OF USE OR COSTS OF PROCUREMENT OF SUBSTITUTE GOODS
OR SERVICES, OR FOR ANY INDIRECT, SPECIAL OR CONSEQUENTIAL DAMAGES ARISING IN
ANY WAY OUT OF THIS AGREEMENT OR THE USE OF THE LICENSED SOFTWARE, UNDER ANY
CAUSE OF ACTION OR THEORY OF LIABILITY, AND IRRESPECTIVE OF WHETHER SUCH PARTY
HAD ADVANCE NOTICE OF THE POSSIBILITY OF SUCH DAMAGES.       Direct Damages. IN
NO EVENT WILL EITHER PARTY’S TOTAL LIABILITY FOR ANY CLAIMS OR CAUSES OF ACTION
ARISING OUT OF THIS AGREEMENT OR THE USE OF THE LICENSED SOFTWARE, UNDER ANY
CAUSE OF ACTION OR THEORY OF LIABILITY, EXCEED FIFTY THOUSAND US DOLLARS
($50,000 US).       Failure of Essential Purpose. THE LIMITATIONS SET FORTH
ABOVE SHALL APPLY NOTWITHSTANDING THE FAILURE OF THE ESSENTIAL PURPOSE OF ANY
LIMITED REMEDY.       Assignability. This Agreement and the rights to use the
Licensed Software granted hereby are not assignable or transferable, in whole or
in part, by Licensee, whether voluntarily, involuntarily, by merger, operation
of law or otherwise, without Therma-Wave’s prior written consent. The parties
agree that any permitted assignment shall be subject to Licensee and the third
party assignee executing a written agreement obligating such third party
assignee to assume all rights and obligations of Licensee under this Agreement.
      Term and Termination.       Term. Unless terminated was expressly
providedherein, this Agreement shall be in effect for the term of Therma-Wave’s
copyright in the Licensed Software, so long as Licensee, or one of its
divisions, rightfully retains possession of the Licensed Software as delivered
by Therma-Wave.       Termination for Breach. Therma-Wave shall be entitled to
terminate this Agreement if Licensee materially breaches any of the provisions
of this Agreement and (in the case of any material breach which is capable of
remedy) fails to remedy the breach within thirty (30) days of receipt of written
notice requiring Licensee to do so. Notwithstanding the foregoing, Therma-Wave
shall be entitled to terminate this Agreement immediately upon providing written
notice to Licensee if Licensee has materially breached any provision of this
Agreement.       Effects of Termination. Upon any termination of this Agreement:
(i) Licensee shall immediately cease the use of all of the Licensed Software and
the Documentation; and (ii) Licensee shall return or destroy all copies of the
Confidential Information in its possession

Page 15



--------------------------------------------------------------------------------



 



    and/or control within thirty (30) days after the effective date of such
termination and certify in writing that it has complied with its obligations
hereunder.       Survival. Licensee’s obligations hereunder shall survive any
termination of this Agreement. Under no circumstances shall Therma-Wave be
obligated to return any License Fees to Licensee upon termination of this
Agreement.       Governing Law; Choice of Venue. This Agreement shall be
governed by, and construed in accordance with the laws of the State of
California, excluding its conflict of laws provisions. This Agreement is deemed
made and entered into in Fremont, California. The parties hereby submit to the
exclusive jurisdiction of the federal and state courts located in Alameda
County, California.       Export Compliance. Licensee agrees to comply with all
import, export and re-export laws, restrictions and regulations imposed by any
country with respect to the Licensed Software.       General.       Independent
Contractors. Each of the parties shall at all times during the term of this
Agreement act as, and shall represent itself to be, an independent contractor,
and not an agent or employee of the other.       Amendments. Amendments or
revisions to this Agreement must be in writing, signed by both Therma-Wave’s and
Licensee’s duly authorized representatives, traced by revision numbers and
attached to this original Agreement. The master copy of this Agreement and any
revisions shall be maintained by Therma-Wave.       No Waiver. A waiver of any
default hereunder or of any of the terms and conditions of this Agreement shall
not be deemed to be a continuing waiver or a waiver of any other default or of
any other term or condition, but shall apply solely to the instance to which
such waiver is directed. The exercise of any right or remedy provided in this
Agreement shall be without prejudice to the right to exercise any other right or
remedy provided by law or in equity, except as expressly limited by this
Agreement.       Captions. Captions in this Agreement are for the convenience of
the parties only and shall not affect the interpretation or construction of this
Agreement.       Severability. In the event any provision of this Agreement is
held to be invalid or unenforceable, such provision shall be severed from the
remainder of this Agreement, and such remainder will remain in force and effect.
      Notices. Any notice provided for or permitted under this Agreement will be
in writing and will be treated as having been given: (i) when delivered
personally; (ii) when sent by confirmed facsimile or telecopy; (iii) one
(1) business day after being sent by nationally recognized overnight courier
with written verification of receipt; or (iv) three (3) business days after
being mailed postage prepaid, by certified or registered mail, return receipt
requested, to the party to be notified, at the address first set forth above, or
at such other place of which the other party has been notified.      
Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but both of which together shall constitute one and
the same instrument. The parties agree that facsimile signatures of the parties
shall be binding.       Entire Agreement. This Agreement constitutes the entire
agreement between the parties relating to this subject matter and supersedes all
prior and/or simultaneous representations, discussions, negotiations and
agreements, whether written or oral.

Page 16



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the duly authorized representatives of the parties have
executed this Agreement.

                                  “Therma-Wave”: Therma-Wave, Inc.      
“Licensee”: Hermes-Epitek, Corporation
 
                               
By:
      /s/ Boris Lipkin       By:       /s/ Chin-yung Shu                        
         
 
                                Name:   Boris Lipkin       Name:       Chin-yung
Shu        

                               
 
                                Title:   President & CEO       Title:      
President & COO        

                               
 
                                Date:   April 19, 2005       Date:      
April 19, 2005        

                               

Page 17



--------------------------------------------------------------------------------



 



Attachment 3
Territory

The Territory shall consist of: China, Taiwan, Malaysia, and Singapore.

For the avoidance of doubt, the following are specifically excluded: Korea and
Japan.

Page 18



--------------------------------------------------------------------------------



 



Attachment 4
Representative First Line Support for Products

Customer site Audits

Shipment coordination (Representative’s orders for Demonstration and Training
purposes)

Installation Services at Customer sites

Products start-up at Customer sites

Qualification testing, sign-off, and Customer acceptance certifications

Warranty Support Services

Post Warranty Support Services

Depot part supply with minimum safety stock (amount to be mutually agreed upon
between Representative and Supplier)

Logistical support for depot supply

The above services shall be performed by Representative in accordance with all
applicable sales, service and support contracts with the Customer and in
accordance with TWI’s standard practices.

Page 19



--------------------------------------------------------------------------------



 



Attachment 5
Non-Disclosure Agreement

(THERMA-WAVE LOGO) [f09456f0945602.gif]

• 1250 Reliance Way • Fremont California 94539 • Phone (510) 490-3663 • Fax
(510) 656-3852

Mutual Non-Disclosure/Confidentiality Agreement

This Agreement is entered into as of April 19, 2005 (Effective Date) by and
between THERMA-WAVE (the “Company”) and Hermes-Epitek, Corporation (the
“Representative”).

     1 Purpose

The above named Representative has access, either directly or indirectly to
material that the Company considers confidential and/or proprietary to its
continued operation and future success. This Agreement defines the terms and
conditions the Representative agrees to be bound by prior to receiving this
information.

     2 Definitions



  A)   “Confidential Information” means any information, technical data, or
know-how including, but not limited to information regarding the Company’s
research, products, software, services, development, inventions, processes,
results, designs, drawings, engineering, marketing, finances customers,
Representatives, suppliers or personnel. This information may be disclosed by
the Company to the Representative either directly or indirectly in writing
(including drawings and specifications), orally, electronically, or inspections
of the Company’s products and facilities. Any information that can be proved to
be in the Representative’s possession or in the public domain prior to
disclosure by the Company is not included in this Agreement.     B)  
“Materials” means any item that can be used to convey or communicate
Confidential Information, including, but not limited to documents, data,
programs, drawings, sketches, designs, notes, software, firmware, samples, work
or assembly instructions, tooling, models and electronic files.

     3 Non-Use of Confidential Information



  A)   Representative will not use Confidential Information or allow it to be
used by anyone under any circumstances to modify, design, manufacture or market
any product.     B)   Representative agrees to neither use nor circulate
Confidential Information within its organization except as required for product
or business development relating to a specific request made by the Company.

     4 Non-Disclosure of Confidential Information



  A)   Representative will not allow Confidential Information to be published,
copied or disclosed in any manner to any third party without prior written
authorization from the Company. Such written authorization must include the
specific Information to be disclosed, to whom it is to be disclosed and the
purpose for which the Information is to be used. The Company reserves the right
to execute a Non-Disclosure/Confidentiality Agreement with the third party prior
to disclosure.

Page 20



--------------------------------------------------------------------------------



 



  B)   Representative will not disclose any Confidential Information to any of
its employees who do not have a valid need to know the Information. Any employee
who receives Confidential Information under this Agreement must be contractually
bound by the Representative to keep such Information Confidential.     C)  
Representative will notify the Company immediately in writing of any suspected
or actual misappropriation or misuse by any person or entity of any Confidential
Information.

     5 Termination

Representative’s obligations under this Agreement will terminate on a date
5 years after the latter of (i) disclosure of Confidential Information by the
Company to the Representative, or (ii) the completion of any business
arrangement, contract or agreement that involves the Confidential Information.
One (1) year after the Effective Date of this NDA Agreement, Representative may
procure competitive products for its business purposes. Such procurement will
not be deemed a violation of this Agreement. Should any Confidential Information
enter the public domain through no fault of Representative during the term of
this Agreement, Representative will not be liable for any disclosure or use of
such portion that occurs subsequent to the time such portion entered the public
domain. Notwithstanding the foregoing, no license to use or disclose any trade
secret, and no license to use any patent, copyright or trademark, is granted to
Representative herein.

     6 Return of Materials

All Materials furnished to the Representative will remain the property of the
Company. All such Materials and any copies made by the Representative must be
returned to the Company promptly upon request. All Materials must be returned
promptly in the event of the termination of the relationship between the Company
and Representative. Prior written consent is necessary prior to the
Representative either removing Materials from the Company’s premises, or
reproducing any Material.

     7 Term

This Agreement will govern disclosures made by the Company to Representative
during the period of 5 years after the date of this Agreement. Representative’s
obligations under Paragraphs 3 and 4 will continue until terminated as outlined
in Paragraph 5. If a contract between the Representative and the Company is in
effect at the time this Agreement becomes effective, or a contract is entered
any time this Agreement is in force, this Agreement shall be considered an
addition to all such contracts. This Agreement takes precedence over any
conflicting preprinted or standard form or condition set forth in the parties’
purchase orders, invoices, order acknowledgements and other business forms but
will not take precedence over those actually negotiated and mutually agreed upon
by the parties hereto.

     8 Remedies

Representative understands that, in the event Representative fails to comply
with the terms of this Agreement, the Company may suffer irreparable harm, which
may not be adequately compensated by monetary damages. Accordingly,
Representative agrees that in the event of Representatives breach, or threatened
breach of this Agreement, the Company shall be entitled to seek injunctive or
other preliminary or equitable relief, in addition to such other remedies as may
be available to the Company at law, in equity or otherwise without having to
prove actual damage In the event of any action at law or in equity to enforce
the provisions of this Agreement, the unsuccessful party shall pay to the other
all costs and expenses incurred by the prevailing party in connection with such
action, including, but not limited to, reasonable attorney’s fees and expenses.

     9 Publicity

Representative will not advertise or otherwise publish any account of contracts,
orders, future business potential or any other aspect of the business
relationship between the parties without prior written permission of the
Company.

Page 21



--------------------------------------------------------------------------------



 



     10 General



  A)   This Agreement contains the entire understanding of the parties with
respect to the subject matter hereof and supersedes all prior agreements
relating thereto, written or oral, between the parties. This Agreement may be
modified only by writings duly signed by authorized representatives of both
parties.     B)   This Agreement shall be governed by and construed in
accordance with the laws of the State of California.     C)   Failure to enforce
any provision of this Agreement shall not constitute a waiver of any term
hereof.     D)   By signing this Agreement, Seller’s representative states that
he/she has been duly authorized by Seller to bind Seller to this Agreement.

             
Understood and Agreed:
           
 
           
THERMA-WAVE, INC.
      HERMES-EPITEK CORPORATION       Boris Lipkin       Chin-yung Shu
 
           
Name (Print):
      Name (Print):      
/s/ Boris Lipkin
      /s/ Chin-yung Shu    
 
           
Signature
      Signature      
April 19, 2005
      April 19, 2005    
 
           
Date
      Date    

Page 22



--------------------------------------------------------------------------------



 



Attachment 6
Final Acceptance Certificate

See Attached

Page 23



--------------------------------------------------------------------------------



 



(THERMA-WAVE LOGO) [f09456f0945603.gif]

                 
Customer/Fab/Module:
      Shipment Date:        

               

                         
P. O. Number:
      Serial Number:       System Model:        

                       



Installation Completion:

This is to certify that the equipment meets installation completion criteria as
per purchase specification.



     
Installation Completion Date:
   

   

  (Month/Day/Year)

                 
Customer:
                         

  Printed Name   Authorized Signature   Date Signed    
 
               
Therma-Wave
Representative
                         

  Printed Name   Authorized Signature   Date Signed    



Warranty Start:

This is to certify that the equipment meets warranty start criteria as per
purchase specification.



     
Warranty Start Date:
   

   

  (Month/Day/Year)

                 
Customer:
                         

  Printed Name   Authorized Signature   Date Signed    
 
               
Therma-Wave
Representative
                         

  Printed Name   Authorized Signature   Date Signed    



Customer Final Acceptance:

This is to certify that the equipment meets the final acceptance criteria as per
purchase specification. Final acceptance payments are defined in the purchase
agreement.




     
Final Acceptance Date:
   

   

  (Month/Day/Year)

                 
Customer:
                         

  Printed Name   Authorized Signature   Date Signed    
 
               
Therma-Wave
Representative
                         

  Printed Name   Authorized Signature   Date Signed    



For Therma-Wave Use Only:

                     
Sales Order Number:
      Site Code:       Receipt Date:    

                   

Page 24